     Case 2:19-cv-00030-JAM-DB Document 12 Filed 06/02/20 Page 1 of 1

 1                                     UNITED STATES DISTRICT COURT
 2                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 3

 4    TEODORO SEVERIANO ALCARAZ,                          No. 2:19-cv-0030 JAM DB P
 5                        Plaintiff,
 6            v.                                          ORDER
 7    MICHAEL MARTEL,
 8                        Defendant.
 9

10           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

11   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

12   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

13           On April 7, 2020, the magistrate judge issued findings and recommendations herein which

14   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

15   and recommendations were to be filed within thirty days. (ECF No. 11). Plaintiff has not filed

16   objections to the findings and recommendations.

17           The court has reviewed the file and finds the findings and recommendations to be

18   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

19   ORDERED that:

20           1. The findings and recommendations issued April 7, 2020 (ECF No. 11), are ADOPTED

21   in full, and

22           2. This action is DISMISSED for failure to exhaust administrative remedies as required

23   by 42 U.S.C. § 1997e(a).

24
     DATED: June 1, 2020
25
                                                     /s/ John A. Mendez____________                _____
26

27                                                   UNITED STATES DISTRICT COURT JUDGE

28
                                                          1
